U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-180838 AMERICAN BOARDING COMPANY (Exact name of small business issuer as specified in its charter) Delaware 45-4507811 (State or other jurisdiction of incorporationOrorganization) (I.R.S. Employer Identification No.) 358 Frankfort Street, Daly City, California 94104 (Address of Principal Executive Offices) (415) 283-7257 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of March 31, 2014: 9,100,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x Transitional Small Business Disclosure Format (Check One) Yeso No x PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition 5 Item 4. Control and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits and Reports on Form 8-K 8 SIGNATURE 9 2 ITEM 1. FINANCIAL STATEMENTS AMERICAN BOARDING COMPANY & SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three Months Ended March 31, 2014 and 2013 3 Table of Contents Page Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 F-1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013, and from January 12, 2012 (Inception) through March 31, 2014 (unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 and from January 12, 2012 ( Inception) through March 31, 2014 (unaudited) F-3 Notes to Condensed Consolidated Financial Statements (unaudited) F-4 4 AMERICAN BOARDING COMPANY & SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (unaudited) Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts payable and accrued expenses Notes Payable $ $ Total Liabilities Stockholders’ Equity (Deficit) Preferred Shares, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common Stock, $0.001 par value, 90,000,000 shares authorized; 9,100,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 AMERICAN BOARDING COMPANY & SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 Period from January 27, 2012 (Inception) to March 31, 2014 REVENUES $
